548




           OFFICE OFTHEAmORNEY             GENERALOFTEXAS
                                  AUSTIN




Ronorabl0 B. IX.Griffin
County Attorney
Young county
Graham, Texas
Dear Sir:




          We aOkmwl0dge reo
opinion relative to the 0
rohool dlstrlot. Wr have
qu0stions a8 iollowar




                                           entitled to his
                                           oted by hlrawhere

                                      6 Code of CrfiainalProdedure
                                      torney~will not reprerrht
                                       to the State.




                         xt question ta b0 detormlned  La uhether
or   not    a rrultfor     the oolleotion of tarerrfor  a oom~on
sohool diatrlot oould in any menner bo adverae to the State.
The atatutea are ambiguous'eato.w!mse duty it is to file
Hon. 6. H. Griffin, page 2


such suits and represent the State, because Article 3324,
Vernon's ;Jmotated
           _ - _- Civil
                   .    .Statutes,
                          -- -   . provides
                                   . _.     thnt
                                             _ _ _. the Tax
dssessor am Sollector 8nall rurhisn 11sts or aellnqueat
taxee to t&e county or District Attorney; Article 7326
provides that It is the duty of the County Attorney to
file suits ior ths collectionof de3.inquenttaxes; Art%-
cle 7327 provides that in oases Where the owners of the
land are unknown and where there is ao County Attorney,
the Distrlet Attorney shall file such suits; Article    7332
provides that the County or District Attorney shall repre-
sent the State and oouuty is all suits for the oolleotion
OS ddlinqupenttaxes$ and ArtiOle 7333 provides for the em-
ployment of another attorney when the County or District
Attorney refuses to file the suit. It will readily be seen
that it is hot clear Zrom the statutes just when the oounty
attorney or the distriat attorney ahall represent the State
and county. However, it is our opinion that the duty rests
upon the county attorney to do so, except in counties where
there is no couhty attorney, and in that event, the duty is
placed upon the district attorney. Though there are ao de-
oislons oh this question, to hold that the Legislature in-
tended otherwise would likely lead to much confusion.
          It having been stated in the request that Young
County has a County Attorney, it is therefore our 0 info5
that no duty rests upon the District Attorney, or h!,
                                                    s as-
sistaht, to represent the State and County In the aollee-
tion or delinquent taxes.
          With respect to common sohool district taxes
nrtiale 27S4 of Vernon's Ahnotated Civil Statutes provides
in substauoe that the ooxamissloners* oourt of the county
shall hare the power to levy and Cause to be colleated such
taxes, end that this statute %nakes the comissionersf
court of the oounty the governing body ot'the manon aohool
district in such aounty fnsotar aa thtapower to levy and
cause to be oolleoted the annual ad ralorem tax in suoh O~IE-
mn school district f8 aonoerhed.* AttOI.aeyGeneral Opinion
No. O-980, dated June 24, 1939.
          &B auoh governing body, the oomnlasloners* court
may lawfully enter into contraats with 8xtattorney for the
oolleationof delinquent taxes tar auoh aomon School dla-
trlot,and other delinquent state and county taxea. Attorney
General Opinion No. O-1427, ap$rwed October 4, 1939, and
                                                                550



Hon. E. H. Grifiin, page 3


authoritiestherein cited.
          We are therefore of the opinion that in young
County, Texas, the tinnlasioners'court, as the govelning
body of ConEkonSchool District No. 5, may enter into a
contract with the assistant Diatrlot .ittorneyfor the ool-
leotion of delinquent taxes. ior the reason that his duties
under such a contract would not Im Incompatiblewith his
duties under the 1aW aa Aaalstant District Attorney.
          In anawer to your 8econd question you are advised
that thia is a matter to be determined by the contraot of
employment. Cameron, et al, v. Zrneat, 54 S. W. (24 665.
          !NstIng that the raregoing rully answer6 your
inquiry, we are
                                    Yours very truly




RHCrjm




                                                              APPROVED
                                                               OPINION
                                                              co MllTEL
                                                          n    23Ar-4.